Citation Nr: 0937813	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-27 919A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the calculated amount of $106,448.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had verified periods of active military service 
from October 1944 to August 1946, from July 1948 to July 
1960, and from July 1963 to April 1967.  He died in February 
1980, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 decision by the Committee 
on Waivers and Compromises of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania.  The RO in St. Petersburg, 
Florida, is the RO with normal custody over the claims file.  
The appellant testified at a Board hearing held at the St. 
Petersburg RO in August 2009. 

This appeal has been advanced on the Board's docket by reason 
of the appellant's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2009). 


FINDINGS OF FACT

1.  The appellant began receiving VA death pension benefits 
effective June 1982 based on her representation of receiving 
no countable income, including from the Social Security 
Administration (SSA).

2.  Since June 1982, the appellant has received yearly 
countable income from the SSA; she first reported receiving 
such income after 2003.

3.  The appellant's repeated misrepresentation of her income 
received from the Social Security Administration since June 
1982 was undertaken with an intent to seek an unfair 
advantage.

4.  The appellant had knowledge of the likely consequences of 
misrepresenting her countable income from the SSA.

5.  The appellant's misrepresentation created an overpayment 
when she received death pension payments for the period since 
June 1982 while concurrently receiving countable income from 
the SSA. 

6.  The appellant's overpayment was created through bad faith 
in her representations to VA.


CONCLUSION OF LAW

Waiver of recovery of overpayment of VA death pension 
benefits in the calculated amount of $106,448 is precluded by 
reason of bad faith on the part of the appellant.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, including as enacted in 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159, do not apply 
to waiver claims.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  There are, however, other due process requirements 
that apply in waiver of overpayment issues.

Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and may dispute its existence 
or amount, as well as requesting waiver of it. Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  If the debtor in any 
way disputes the existence of the debt, the RO must review 
the accuracy of the debt determination and, if the debtor is 
unsatisfied, he or she may appeal. Id., see also 38 C.F.R. § 
1.911 (2009); VAOPGCPREC 6-98.  The record shows that the RO 
fully complied with these requirements.  The RO determined 
the amount of countable income received by the appellant from 
the SSA since June 1982, compared that income to the amount 
of VA death pension benefits received by her during the same 
period, and calculated the amount of overpaid benefits.  VA 
advised her of the amount of the debt and the basis for its 
creation.  Pursuant to 38 U.S.C.A. § 5302, VA must notify a 
payee of VA benefits of a debt owed by the payee to VA due to 
payment or overpayment of the benefits and, as part of that 
notification, of the right to submit an application for 
waiver of the indebtedness and of the procedures for 
submitting the application.  38 U.S.C.A. § 5302(a); see 38 
C.F.R. § 1.963(b) (procedures for applying for waiver).  The 
appellant received such notice.  She has not disputed the 
creation of the debt or its calculation.

In addition, all available pertinent evidence has been 
obtained.  The appellant attended a requested hearing before 
the Board in the matter.

In light of the above, the Board concludes that the appellant 
has received the due process rights to which she is entitled 
in this appeal.

Factual background

The record shows that in March 1980, the appellant filed a VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation or Death Pension by Widow/er or Child.  She was 
seeking death pension benefits, and in the section for 
reporting income and expenses, she checked the box indicating 
she had not applied and was not receiving benefits from the 
Social Security Administration (SSA).  She marked "0" in 
the column for reporting income received from the SSA.  She 
reported receiving $1,000 in life insurance proceeds.

In March 1981, the appellant submitted a VA Form 21-4100, 
Statement of Income and Net Worth, on which she indicated 
that she had applied for benefits from the SSA, but that her 
application was pending.  In the column for reporting income 
received from the SSA, she wrote "pending."

In the same month, entitlement to VA death pension benefits 
was granted.  She was advised that if she was awarded social 
security benefits, she was to notify VA immediately.  On the 
back of the notice, she was advised to report any change in 
income to VA immediately, and warned that failure to do so 
could result in an overpayment.  In another March 1981 
notice, VA notified the appellant that because the amount of 
pension to which she was entitled was dependent on the amount 
of her countable income, further action could not be taken 
until she furnished a copy of her SSA award or disallowance 
letter.  In response, and in April 1981, the appellant 
submitted a March 1981 statement to the appellant from the 
SSA, indicating that she was receiving approximately $267 per 
month in benefits, effective from 1980.  Later in April 1981 
the RO informed her that the document she submitted from the 
SSA was not acceptable because it was not the original award 
letter, and that her death pension benefits would be 
suspended until she supplied the original.

In May 1982, the appellant submitted an April 1982 statement 
from the SSA informing her that her SSA disability benefits 
were being terminated because she had returned to work.  The 
appellant requested reinstatement of her VA death pension 
benefits because she would otherwise have no income when the 
SSA benefits ceased.

In June 1982, the appellant submitted a VA Form 21-4100, on 
which she reported expecting to receive a final total of 
$1,428.50 in income from the SSA.  In response, VA informed 
her that death pension benefits were reinstituted based on 
countable annual income of $0.

The record shows that the appellant filed Improved Pension 
Eligibility Verification Reports (EVRs) with VA for August 
1986, August 1987, August 1988, August 1989 and August 1990.  
On each report, she specifically indicated that she was not 
receiving any income from Social Security.  She occasionally 
reported specific figures from other sources of income, and 
also reported specific figures for medical expenses incurred 
during certain years.

In December 1990, VA adjusted the appellant's death pension 
benefits based on a cost-of-living adjustment, and reminded 
her that her current rate of pension was based on a countable 
annual income of $0.  In June 1991, VA reminded the appellant 
to provide prompt notification of any change in income.  That 
notice specifically used the receipt of benefits from SSA as 
an example in explaining what information to report to VA.  

In August 1991, the appellant filed an EVR with VA on which 
she reported receiving no income from Social Security.  Later 
in August 1991 VA again adjusted her death pension benefits, 
reminding her that her current rate of pension benefits was 
based on a countable annual income of $0.  She was also 
reminded to immediately report any change in her income.  A 
similar notice was sent to her in November 1991, and she was 
advised that if she did have any countable income, she had to 
provide an accurate statement of income from all sources.

The appellant submitted additional EVRs for August 1992, 
August 1993, and August 1994.  She reported receiving no 
income from Social Security, although she reported income 
from other sources, and detailed her medical expenses.

In May 1995, VA informed the appellant that she had failed to 
report income (apparently wages) from a life insurance 
company.  In July 1995, VA reduced her pension payments as a 
result; the notice letter reminded her of the amounts of 
income she had reported to VA, noting that she had reported 
receiving no income from the SSA for the years 1992 to 1994.

In January 1997, the appellant was again advised that she had 
failed to report income from the life insurance company, and 
that the income had resulted in an overpayment of benefits.  
In March 1997, she was reminded that her pension rate 
depended on her income, and that she should inform VA 
immediately if her income changed.  The correspondence 
reminded her that she was reporting the absence of income 
from SSA.

In January 1998, the appellant filed an EVR with VA.  She 
again reported "0" for Social Security income received.  
She did report income from another source, and provided 
detailed information on her medical expenses.  In February 
1998, VA sent her a detailed letter again informing her of 
her responsibility in reporting income, and telling her that 
based on her EVR, her countable income from SSA was "0".

In March 1998 VA informed her that it had discovered she did 
not report a substantial amount of wages earned in 1995, 
which would result in an adjustment of her pension benefits.  
In February 1999 VA sent her a detailed letter again 
informing her of her responsibility in reporting income, and 
telling her that her reported countable income from SSA was 
"0."

The appellant submitted an EVR in January 1999, on which she 
reported receiving no income from Social Security, but 
reported receiving income from other sources and reported 
detailed medical expenses.  In January 2000, VA sent her a 
detailed letter again informing her of her responsibility in 
reporting income, and reminding her that her reported 
countable income from SSA was "0."

The appellant submitted additional EVRs in January 2001, 
January 2002 and January 2003.  On each document she reported 
receiving no income from Social Security, but did report 
income from other sources, and reported detailed medical 
expenses.  VA sent her correspondences in April 2001 and 
December 2002 reminding her of her responsibility in 
reporting income, informing her that her reported countable 
income from the SSA was "0," and advising her to contact VA 
if the information was incorrect.

In April 2003, VA initiated an electronic inquiry with the 
SSA, and learned that the appellant had been in receipt of 
disability benefits from that agency since March 1983.  The 
RO received an accounting from the SSA of benefits received 
by the appellant, which showed that since June 1982, she had 
received benefits in excess of the maximum allowable income 
to receive VA pension benefits.

In February 2004, VA proposed to terminate the appellant's 
pension benefits effective June 1, 1982 in light of the SSA 
benefits she received during the period from that time but 
which she did not report.  She was advised this would result 
in an overpayment.  The RO implemented the proposed 
termination in April 2004.  Her case was apparently then 
referred to VA's Office of the Inspector General for possible 
prosecution on the basis of fraud.  In July 2006, the 
Inspector General's Office informed the RO that it had 
declined to prosecute the appellant for fraud, and that 
collection of the debt could commence.  In August 2006, VA 
informed the appellant that the calculated amount of VA 
pension benefits she had been paid since June 1982 amounted 
to $106,448.

The appellant requested a waiver of recovery of the 
overpayment.  In a March 2007 decision, the Committee on 
Waivers and Compromises concluded that the appellant 
evidenced bad faith in the creation of the debt, thereby 
precluding the requested waiver.

The appellant contends that she was unaware that her SSA 
disability benefits were countable as income.  She maintains 
that an attorney helped her with filing the initial pension 
claim, and that the referenced attorney advised her that her 
social security disability benefits were not countable for VA 
purposes; she suggested she believed the SSA benefits were 
based on the Supplemental Security Income program rather than 
the SSA disability program.  She contends that nobody ever 
told her otherwise.  She also contends that her ability to 
competently complete the forms through the years was hindered 
by a stroke and by strong medications for the treatment of 
several conditions.  She also argues that the EVRs did not 
specifically mention SSA disability payments, leading her to 
believe that she did not have to report the payments from 
that agency. 

At her Board hearing, she testified that she was heavily 
medicated whenever she filled out the EVRs, was confused over 
the forms, and had received bad advice from a now-deceased 
lawyer about the countability of SSA benefits.  She also 
testified that her stroke had caused her problems with 
retaining numbers.
 
Analysis

The Board initially notes that the appellant has not 
questioned the validity of the debt at issue.  Although she 
contends that she was unaware the benefits she received from 
the SSA were countable as income, she does not dispute that 
those benefits, in fact, are countable as income, that those 
benefits were received in amounts which created an 
overpayment of $106,448, and that she received those benefits 
concurrently with her VA pension benefits.  The Board notes 
that there is no suggestion of sole administrative error by 
VA in the creation of the debt.  See 38 U.S.C.A. § 5112(b) 
(9),(10) (West 2002); 38 C.F.R. § 3.500(b)(1)(2) (2009).  The 
Board has reviewed the evidence on file, and finds that the 
debt was properly created.

Turning to the appellant's request for a waiver of recoupment 
of the overpayment, the Board must make a threshold 
determination as to whether there is fraud, misrepresentation 
or bad faith on the part of the appellant in the creation of 
the overpayment.  See 38 C.F.R. § 1.965(b).  The Board must 
make this determination regardless of whether or not the 
originating agency has found fraud, misrepresentation, or bad 
faith so as to act as a bar to waiver of an overpayment.  
Compare Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  If 
fraud, misrepresentation, or bad faith is found, the Board 
cannot waive the indebtedness by inquiry into the "equity 
and good conscience" criteria.  Farless v. Derwinski, 2 Vet. 
App. 555, 556 (1992). 

Bad faith generally is an unfair or deceptive dealing by one 
who seeks to gain at another's expense; there need not be an 
actual fraudulent intent, but merely an intent to seek an 
unfair advantage with knowledge of the likely consequences, 
and a subsequent loss to the Government.  38 C.F.R. § 
1.965(b)(2) (2009).

In Reyes v. Nicholson, 21 Vet. App. 370, 377 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
defined "bad faith" as "unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense."  The Court 
held that VA's interpretation of the statutory term "bad 
faith" (requiring an affirmative showing that (1) the 
appellant's conduct was undertaken with an intent to seek an 
unfair advantage, (2) with knowledge of the likely 
consequences, and (3) that resulted in a loss to the 
government) is consistent with the legislative intent of 
Congress and not plainly erroneous.  Id.; see also 38 C.F.R. 
§ 1.965(b)(2).  In prior waiver of overpayment cases, the 
Court has found that a discussion by the Board of the 
appellant's knowledge of her need to report income and her 
awareness of the income that she failed to report was 
necessary to a finding that the appellant's failure to report 
income was an intentional act.  See, e.g., Reyes, at 378.

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires knowledge 
that his income or other circumstances which would affect his 
or her entitlement to receive, or the rate of, the benefit 
being paid.  38 C.F.R. § 3.660(a)(1) (2009).

After consideration of the record and the applicable 
regulatory provisions, it is clear that the appellant failed 
to report her receipt of disability benefits from the SSA and 
did so with the intent to seek an unfair advantage, with 
knowledge of the likely consequences, and with resulting 
substantial loss to the government.  As described previously, 
the appellant was repeatedly advised of the need to report 
her income to VA, and advised (through the specific mention 
of a category of income representing SSA benefits) that SSA 
benefits were income.  The EVRs she submitted almost yearly 
since 1986 had a separate line for the reporting of monies 
from the SSA.  The Board finds her statements and testimony 
to the effect that she was unaware that she had to report her 
income from SSA to VA because of bad legal advice and the 
effects of medication to lack credibility.  

In this regard, the Board points out that her original 
application for pension benefits (the one her deceased 
attorney purportedly prepared for her) appears to contain 
handwriting and a way of writing numbers which is similar to 
that present on her EVRs.  The Board finds that the 
appellant, and not anyone else, wrote all of the pertinent 
information on the financial forms since 1980.  The Board 
moreover points out that her contention that she relied on 
bad legal advice is undermined by the fact that in April 
1982, two years after her attorney purportedly assisted her, 
she demonstrated clear knowledge that disability benefits 
from the SSA were countable income, as she specifically 
requested reinstatement of her VA pension because she was no 
longer going to receive such disability payments.  It is 
unreasonable to believe that she knew such disability 
payments were countable for the purpose of reinstating or 
increasing her VA pension benefits, but not countable for the 
purpose of reducing such benefits.  

The Board accordingly finds that the appellant clearly knew 
that SSA disability benefits were countable as income for the 
purpose of her VA death pension benefits.  As already noted, 
she was repeatedly reminded by VA to report any income not 
already reported, and that she had reported no income from 
the SSA.  

The Board notes that the appellant claims that she believed 
her SSA benefits were through the Supplemental Security 
Income program, rather than through the disability program.  
Interestingly, she has refused to this point to provide VA 
with the 1982 notice letter from the SSA informing her of the 
nature of the benefits.  Nevertheless, the Board points out 
that the amount she received in monthly payments in 1982 from 
the SSA (as indicated in the SSA's accounting to VA in 2003) 
are remarkably close to the amounts she received just prior 
to the cessation of benefits in April 1982 (which were 
clearly based the SSA's disability program).  Given this, the 
Board finds her statements that she thought she was receiving 
SSA benefits under the SSI program are self-serving and 
implausible.

As to the appellant's contention that she was too heavily 
medicated each time she completed an EVR to realize she 
should report income from the SSA, the Board notes that she 
apparently had very little difficulty reporting other sources 
of income (although she occasionally failed to report wages), 
and had no difficulty giving a detailed reporting of her 
medical expenses for the purpose of reducing the amount of 
countable income.  Given her pattern of reporting specific 
numbers in other categories on the EVRs, and her pattern of 
providing detailed information when to her benefit, the Board 
finds that her explanation concerning the effects of 
medication lacks credibility.

With respect to her argument that the EVRs did not 
specifically mention SSA disability benefits, each EVR came 
with instructions explaining what types of SSA benefits were 
countable as income.

Under these circumstances, the Board finds the appellant's 
failure to report her income received from the SSA was the 
direct cause of the overpayment of VA benefits, and 
represents a purposeful intent to conceal that income and a 
willful intention on her part to seek an unfair advantage.  
The Board finds that she had knowledge of the likely outcome 
of her actions, especially as VA correspondences over the 
years have clearly informed her that her pension benefits 
were based on income and that an overpayment could result.

As to whether the appellant's actions resulted in a loss to 
the government, the appellant received countable income from 
the SSA since June 1982.  She failed to report this income or 
even to suggest that she was receiving benefits of any type 
from the SSA.  As a result of her misrepresentation, VA 
continued to pay her pension benefits to which she was not 
entitled (because of her excessive income) for decades.  The 
amount of pension involved and the amount of time this award 
was improperly received are significant and support the 
Board's conclusion that the appellant's actions have led to a 
loss to the government.  Consequently, the third element of 
"bad faith" is met.

The Board notes that VA's Inspector General has declined to 
prosecute the appellant for fraud in this case.  The basis 
for the Board's denial of a waiver in this case is bad faith, 
and not fraud.  In any event, the Inspector General's 
discretionary decision that prosecutorial resources will not 
be used against the appellant in no way requires the Board to 
reach a determination that there was no fraud, 
misrepresentation or bad faith.  A prosecution requires a 
much higher standard of proof than the standard required in 
the context of a request for a waiver.
 
In view of the above, the Board concludes that the 
appellant's actions constituted bad faith.  Since bad faith 
in the creation of the $106,448 pension benefits overpayment 
has been shown, waiver of recovery of this amount is 
precluded by law.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 
1.965.  Hence, the principles of equity and good conscience, 
such as any current financial hardship, are not applicable 
and any such contentions raised in this regard are moot.  Bad 
faith is shown by the preponderance of the evidence, and thus 
the benefit-of-the-doubt rule does not apply.  Waiver of 
recovery of overpayment is denied. 



ORDER

Waiver of recovery of an overpayment of VA death pension 
benefits in the calculated amount of $106,448 is denied. 



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


